Citation Nr: 0828900	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  05-18 236 	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 
percent for service-connected hypertension.

2.  Entitlement to an initial evaluation higher than 20 
percent for service-connected diabetes mellitus type II.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.   


FINDINGS OF FACT

1.	The veteran had active service from April 1965 to March 
1967.  

2.	Prior to the promulgation of a decision in the appeal, 
the Board received notification from the veteran through his 
authorized representative that a withdrawal of this appeal is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  

The record shows that the veteran's representative submitted 
correspondence dated July 30, 2008, which read that the 
veteran wanted to withdraw his increased rating claims for 
hypertensive vascular disease and diabetes mellitus and 
referenced an attached letter from the veteran dated July 29, 
2008.  In the attached letter, the veteran specifically wrote 
that he wanted to withdraw his appeal to the Board at that 
time.  Thus, the veteran through his authorized 
representative has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


